APPLICATION FOR REHEARING
REHEARING DENIED.
The response issued by this court in K-6774 governs the issue of how a defendant should obtain a copy of the initial police report, prior to a final verdict in the case.
As per the Uniform Rules — Courts of Appeal 4-8 and 2-16.3 the case of Darryl Evans, K-6274 has no jurisprudential value in relation to the instant case. However, this court’s response in the instant case has been designated for publication and therefore may be cited in any future writ applications, briefs, or arguments.